DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP2000-226296 to Saku, et al. (hereinafter “Saku”) in view of U.S. Patent Appl. Publ. No. 2005/0227005 to Cheong, et al. (“Cheong”). 
Regarding claim 1, Saku teaches a molecular beam epitaxy system (see, e.g., the Abstract, Figs. 1-2, and entire reference), comprising:
a growth chamber (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach a growth chamber (1)), 
a sample manipulator mounted inside the growth chamber for holding a sample for epitaxial growth onto the sample (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach a substrate heating module (4) which holds and, hence, manipulates a substrate (7) for epitaxial growth), and
a source for supplying a flux of a growth material to the sample (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach molecular beam epitaxy heating cells (3) for supplying a flux of a growth material to the substrate (7)), 
the molecular beam epitaxy system further comprises:
a cold panel (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach a liquid nitrogen shroud (2)), and
a getter material (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach a getter material (5)).
inter alia, thermal shields (5) provided within the chamber using a thermal source (3) in order to reduce the concentration of impurities within the chamber before and during film growth.  Thus, a person of ordinary skill in the art would look to the teachings of Cheong and would readily recognize that the presence of impurities within the growth chamber before and during film growth may be minimized through the use of an effusion evaporator which supplies a flux of the getter material to the liquid nitrogen shroud (2) in the apparatus of Saku.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Saku teaches that the cold panel is mounted inside the growth chamber or an auxiliary chamber that is connected to the growth chamber (see, e.g., 
Regarding claim 4, Saku teaches that the cold panel is a cryopanel of the molecular beam epitaxy system (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach that the liquid nitrogen shroud (2) functions as a cryopanel since it is chilled by liquid nitrogen and functions to adsorb contaminants within the growth chamber (1)). 
Regarding claim 7, Saku and Cheong do not explicitly teach that the flux provided by the effusion evaporator is arranged to cross the flux provided by the source.  However, in ¶¶[0017]-[0018] Saku teaches that the location of the getter (5) is not constrained to that shown in Fig. 1, but may be located in the vicinity of the substrate support (4) and/or may include a plurality of getters (5).  Then in ¶¶[0032]-[0042] Cheong teaches that for the getter material to function efficiently it is preferably adjacent to the source material and should be deposited over a large surface area within the vacuum chamber, including on shields such as the liquid nitrogen shroud (2) of Saku in order to be effective.  Cheong further teaches that the getter material should be positioned such that there is no line-of-sight between the evaporating flux and the substrate, but there is a line-of-sight between the evaporating flux and the surfaces onto which the getter is to be deposited.  Thus, a person of ordinary skill in the art would look to the teachings of Cheong and would be motivated to locate the getter (5) adjacent to the heating cells (3) as in Fig. 1 of Saku, but in a manner that the flux from the getter has a direct line-of-sight with the walls of the liquid nitrogen shroud (2), but does not have a direct line-of-sight with the substrate (7) in order to form a film of the getter material on as large a surface area as possible without contaminating the deposited film.  This would then necessarily cause the flux from the 
Regarding claim 8, Saku teaches a method for eliminating residual gas in a molecular beam epitaxy system (see, e.g., the Abstract, Figs. 1-2, and entire reference), the method comprises:
providing the molecular beam epitaxy system with a cold panel and an effusion evaporator (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach providing a growth chamber (1) with molecular beam epitaxy heating cells (3) for supplying a flux of a growth material to the substrate (7) and a liquid nitrogen shroud (2)),
cooling the cold panel  (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach that the liquid nitrogen shroud (2) is cooled with liquid nitrogen), and
supplying a getter material (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach providing a getter material (5)).
Saku does not explicitly teach that a flux of the getter material is supplied from the effusion evaporator to the cold panel.  However, in Figs. 1a-b and ¶¶[0028]-[0050] as well as elsewhere throughout the entire reference Cheong teaches an embodiment of a vapor deposition system in which one or more getter species (3) are vaporized to form a getter film on internal walls of the deposition chamber prior to and/or during deposition.  As shown in Figs. 1a-b and Example 1 in ¶¶[0047]-[0050] the getter material is evaporated onto, inter alia, thermal shields (5) provided within the chamber using a thermal source (3) prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 9, Saku teaches that the cold panel is mounted inside a growth chamber of the system or an auxiliary chamber that is connected to the growth chamber (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach that the liquid nitrogen shroud (2) is mounted inside the growth chamber (1)).  
Regarding claim 10, Saku teaches that the cold panel is cooled by liquid nitrogen or water (see, e.g., Fig. 1 and ¶¶[0012]-[0018] which teach that the shroud (2) is cooled with liquid nitrogen).
Regarding claim 11, Saku teaches that the cold panel is cooled to a temperature of 290K to 2K (see, e.g., ¶[0016] which teaches that the liquid nitrogen shroud (2) is cooled to a temperature of 77 K). 
Regarding claim 12, Saku does not explicitly teach that the getter material is gallium, indium, aluminium, titanium, chromium or sulphur.  However, as noted supra with respect to the rejection of claim 8, in Figs. 1a-b and ¶¶[0028]-[0050] as well as elsewhere throughout the entire reference Cheong teaches an embodiment of a vapor deposition system in which one or more getter species (3) are vaporized to form a getter film on internal walls of the deposition chamber prior to and/or during deposition.  In ¶¶[0039]-[0042] Cheong specifically teaches the use of titanium as the getter material (3) in order to, for example, getter oxygen within the growth chamber.  Thus, a person of ordinary skill in the art would look to the teachings of Cheong and would readily recognize that titanium may be used as the getter material in the method of Saku for this purpose.  
Regarding claim 13, Saku teaches that the residual gas comprises one or more of the followings: arsenic, phosphorus, antimony, oxygen, nitrogen, mercury, selenium and tellurium (see, e.g., Fig. 2 and ¶¶[0014]-[0016] which teach that the residual gas includes nitrogen) 

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saku in view of Cheong and further in view of U.S. Patent Appl. Publ. No. 2006/0011609 to Pfeiffer, et al. (“Pfeiffer”).  
Regarding claim 3, Saku and Cheong do not explicitly teach that the cold panel is made of stainless steel.  However, in Figs. 1-2 and ¶¶[0017]-[0023] as well as elsewhere throughout the entire reference Pfeiffer teaches an analogous embodiment of a molecular beam epitaxy system (10) which includes a plurality of effusion cells (40) which supply a source material for deposition on a substrate (12).  In ¶[0017] Pfeiffer 
Regarding claim 5, Saku and Cheong do not explicitly teach that the effusion evaporator comprises a filament for heating and a crucible for a plurality of getter materials.  However, in Figs. 2-3 and ¶¶[0020]-[0028] as well as elsewhere throughout the entire reference Pfeiffer teaches that each effusion cell is comprised of a crucible (40) for containing a source material (41) (which may necessarily include a plurality of source materials) and a plurality of heater filaments (60.1), (60.2), and (60.3) which heat the crucible (40) to the desired temperature.  Thus, a person of ordinary skill in the art would look to the teachings of Pfeiffer and would be motivated to utilize an effusion cell comprised of a crucible and a heater as an efficient means for supplying a plurality of getter materials to the liquid nitrogen shroud (2) of Saku.  In this case use of the effusion cell of Pfeiffer to supply the desired getter material(s) in the apparatus of Saku and Cheong would involve nothing more than the use of a known device according to its intended use.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saku in view of Cheong in view of Pfeiffer and further in view of U.S. Patent Appl. Publ. No. 2006/0185599 to Craig Bichrt (“Bichrt”).  
Regarding claim 6, Saku and Cheong do not explicitly teach that the effusion evaporator is arranged to supply the getter material at a beam equivalent pressure of 1E-9 Torr to 1E-2 Torr.  However, as noted supra with respect to the rejection of claim 5, in Figs. 2-3 and ¶¶[0020]-[0028] as well as elsewhere throughout the entire reference Pfeiffer teaches that an effusion cell is typically comprised of a crucible (40) for containing a source material (41) (which may necessarily include a plurality of source materials) and a plurality of heater filaments (60.1), (60.2), and (60.3) which heat the crucible (40) to the desired temperature.  In this regard, since the effusion cell taught by Pfeiffer possesses the claimed structure it must necessarily be capable of the same function, namely that of supplying a getter material at a beam equivalent pressure in the range of 10-9 to 10-2 Torr.  Alternatively, in Figs. 1-8 and ¶¶[0021]-[0037] Bichrt teaches an analogous embodiment of an effusion cell (10) which includes an axially movable valve disk (30) mounted within the outlet nozzle (20) of a crucible (12).  In this manner it is possible to reliabily control the flux exiting the nozzle (20) by controlling the position of the valve disk (30) with Fig. 8 showing an embodiment in which it is possible to control the beam equivalent pressure to from just under 0.5×10-7 Torr up to just greater than 2×10-7 Torr.  Thus, a person of ordinary skill in the art would look to the teachings of Bichrt and would readily recognize that the beam equivalent pressure of the effusion cell utilized in the teachings of Pfeiffer may be reliably controlled to within the claimed range of 10-9 to 10-2 Torr through the use of an axially movable valve disk (30) with the motivation for doing so being to provide a means for reliably delivering the desired flux of getter material to the growth chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.